I vote for the affirmance of this judgment. I do not take issue with the chief judge of the court in the proposition that a passenger who causes the danger by which he is injured cannot complain of the injury. It is necessary in the management of street cars that the brake from time to time should be operated and it requires room for the driver or motorman to use it. When a passenger takes his stand on the platform of a car I think he assumes, not the exceptional but the natural and usual risks of his position, such as the jolts and jars from which a car propelled, even over the best of tracks, is not entirely free. So, also, he should see that he keeps out of the way of the brake when it is necessary to apply it. If a passenger will insist in getting on the crowded platform of a car, so far as the position is dangerous from the presence of the crowd and the natural incidents of the operation of a car to which I have alluded, he takes the risk of those dangers, though not of exceptional ones. So, in this case, if the deceased had got on the front platform when it was so crowded that in the application of the brake in the ordinary manner it was likely to strike him, I should think he could not recover. But the evidence tends to show that when he was received as a passenger there was plenty of room on the platform and that he could have remained there safe from the injury which caused his death. If so, then the negligence of the defendant was in suffering the platform to subsequently become too crowded for safety.